Citation Nr: 0403496	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Whether there was clear and unmistakable (CUE) error in a 
July 1993 rating action that granted service connection for 
residuals of a shrapnel wound to the left shoulder, and a 
noncompensable evaluation, both effective August 19, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision announced in an October 
1998 statement of the case that, there was no CUE in prior 
rating actions that denied a compensable rating for residuals 
of a shrapnel wound of the left shoulder.  

In a July 1999 decision the Board denied entitlement to an 
effective date earlier than November18, 1996 for the 
assignment of a 20 percent evaluation for residuals of a 
shrapnel wound to the left shoulder.  In that decision, the 
Board found that CUE had not been demonstrated in May 1969, 
August 1976, October 1981, and July 1993 rating decisions, 
and denied entitlement to an effective date earlier than 
November 18, 1999 for the grant of a 20 percent evaluation 
for residuals of the shrapnel wound of the left shoulder.   

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  In July 2003 the Court vacated 
that portion of the Board's July 1999 decision that dealt 
with CUE in the 1993 rating action and remanded the issue to 
the Board for further consideration.  Subsequently, the 
veteran's representative submitted additional argument.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) 
 
Only the issue of whether there was CUE  in the July 1993 
rating decision that granted service connection and a 
noncompensable evaluation for residuals of a shrapnel wound 
to the left shoulder, effective August 19, 1992, is before 
the Board for appellate consideration at this time.



FINDINGS OF FACT

1.  By letter dated in May 1969, the RO denied service 
connection for a wound of the left shoulder.

2.  Subsequent to the May 1969 decision the RO received the 
veteran's service medical records showing a shell fragment 
wound of the left shoulder.

3.  In a July 1993 rating action the RO granted service 
connection for a shrapnel wound of the left shoulder based in 
part on the service medical records.  

4.  The RO did not apply the provisions of 38 C.F.R. 
3.156(c), and 38 C.F.R. § 3.400(q)(2), and the failure to 
apply these regulations was outcome determinative.

5.  The veteran has not made a specific allegation of error 
with regard to the evaluation assigned for the left shoulder 
disability in the July 1993 rating decision.


CONCLUSIONS OF LAW

1.  The July 1993 rating action that assigned an effective 
date of August 18, 1992, rather than February 4, 1969, for a 
grant of service connection for residuals of a shrapnel wound 
to the left shoulder was the product of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.05(e) (2003). 

2.  A cognizable claim of CUE has not been raised with regard 
to the evaluation assigned in the July 1993 rating decision 
for the residuals of a shrapnel wound of the left shoulder.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.05(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
pendency of this claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
CUE adjudications.  Huston v. Principi, 17 Vet. App. 195, 206 
(2003); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).

In April 1969 the veteran submitted a claim for service 
connection for "fragmentation wound, left shoulder."  The 
veteran was scheduled for an examination in May 1969, but 
failed to report.  The veteran was notified in a May 1969 
letter that his claim for service connection for a left 
shoulder disability was denied due to failure to report for 
the scheduled examination.  

Service medical records were received in December 1969 and 
June 1976.  These records included an April 1968 consultation 
report indicating that the veteran had sustained a 
fragmentation wound in the left shoulder. The service medical 
records also document treatment for a left shoulder 
fragmentation wound in May 1968, and an X-ray report dated in 
May 1968 that showed a foreign body in the left shoulder. 
  
In March 1976 the veteran again claimed service connection 
for a shrapnel wound to the left shoulder.  He was scheduled 
for an examination.  Notice of the time and date to report 
for this examination was sent to the veteran at the address 
he provided on his request to reopen his claim, but the 
notice letter was returned due to an incorrect address.  
There is no indication that the RO issued a rating decision 
as to the request to reopen.

In August 1992 the veteran again submitted a claim for 
service connection for residuals of a shrapnel wound to the 
left shoulder.  On a VA examination conducted in December 
1992, there was a well-healed entry wound scar on the left 
posterior shoulder.  There was full range of motion noted in 
the left shoulder joint.  No obvious distal atrophy weakness, 
or change in sensation was reported.  An X-ray showed a 
single metallic foreign body in the left shoulder.  The 
assessment was gunshot wound to the left shoulder with 
retained shrapnel.  

In a rating action dated in July 1993 the RO granted service 
connection for residuals of a shrapnel wound to the left 
shoulder, effective August 19, 1992, the date of receipt of 
the veteran's reopened claim for service connection.  The RO 
noted the service medical records showing that the veteran 
had sustained a fragment wound of the left shoulder.

The veteran and his representative contend that there was CUE 
in the July 1992 rating action that granted service 
connection and a noncompensable rating for the veteran's left 
shoulder disability, both effective August 19, 1992; because 
the rating action did not apply the provisions of 38 C.F.R. 
§ 3.156(c).  

Under the provisions of 38 C.F.R. § 3.156(c), in effect at 
the time of the July 1993 rating decision; when new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
became final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veteran Affairs.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected based on such 
evidence must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c) (1993).  

In addition, the provisions of 38 C.F.R. 3.400(q)(2) (1993) 
provided in 1993, as they do today, that the effective date 
of a grant based on new and material evidence consisting of 
service medical records received after a final decision, will 
agree with the date of evaluation or date of claim on which 
the prior evaluation was made, subject to the rule on 
original claims received within 1 year of separation from 
service.

The effective date of an award of service connection will be 
the day following separation from service, if a claim was 
received within 1 year of service separation.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).

At the time of the 1993 rating decision, new and material 
evidence was defined as:

Evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assemble is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.
38 C.F.R. § 3.156(a) (1993).

The Court had defined new and material evidence in a somewhat 
more restrictive way, as evidence that when viewed in the 
context of all evidence both old and new, would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
overruled Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under either definition, the service medical records received 
after the 1969 decision were new and material.  They 
demonstrated the claimed disability was incurred in service, 
and documented a residual of that injury in the form of a 
retained foreign body.

Previous determinations that are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5109A(a); 
38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Since an analysis of whether CUE has been 
committed may only proceed on the record, evidence that was 
not part of the record at the time of the prior determination 
may not form the basis of a finding that there was an act of 
clear and unmistakable error. See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994).  

Further, the Court has held that mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v Derwinski, 1 Vet. App. 251, 253 (1991).  In 
addition, the Court has held that the failure to fulfill the 
duty to assist cannot constitute clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, (1994).  Further, 
38 C.F.R. § 20.1411(a) provides that the doctrine of the 
favorable resolution of reasonable doubt is not applicable in 
determinations of whether a prior Board decision contains 
CUE.

Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) (per 
curiam order), provided that the moving party, i.e., the 
veteran, was "free to submit additional evidence and 
argument" on remand to the Board.  

There is no indication that the RO considered the provisions 
of 38 C.F.R. § 3.356(c), when it assigned an effective date 
of August 18, 1992, for the grant of service connection for 
residuals of a shell fragment wound of a left shoulder.  
Service medical records containing evidence of the veteran's 
shell fragment wound to the left shoulder had been received 
prior to that rating action, but subsequent to the rating 
board's initial denial of service connection for this 
disability in May 1969.  

The provisions of 38 C.F.R. § 3.356(c) and 38 C.F.R. 
§ 3.400(q)(2), clearly mandate that, under these 
circumstances the RO was to reconsidered the May 1969 rating 
decision, and assign an effective date based on the 1969 
claim.  Had the RO applied these regulations, it would have 
set an effective date in accordance with the veteran's 1969 
claim.  Since that claim was received within one year of 
separation from service, the effective date would have been 
February 4, 1969, the day following the veteran's discharge 
from service.  Thus the failure to apply the correct 
regulations was outcome determinative.  Accordingly, the 
Board finds that there was CUE in the July 1993 rating 
decision that assigned an effective date of August 19, 1992 
for the grant of service connection for residuals of a 
shrapnel wound of the left shoulder.

Noncompensable Evaluation

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
With regard to assignment of the noncompensable evaluation, 
the veteran has expressed disagreement with the assigned 
evaluation, but has not made any specific allegation of 
error.  In the absence of any specificity, he has not 
reasonably raised a valid claim of CUE and there is no 
obligation on the part of the Board to adjudicate such a 
claim.  Id at 45.

The RO's failure to apply the provisions of 38 C.F.R. 
§ 3.356(c) in July 1993 had no bearing on the percentage 
evaluation assigned.  The failure to apply this regulation 
was, therefore, not outcome determinative with regard to the 
assignment of the disability rating for the left shoulder 
disability.  Consequently the RO did not commit CUE with 
regard to the rating assigned in the July 1993 rating 
determination.  

The Court instructed in its earlier decision in this case, 
that where an appellant fails to state a cognizable claim of 
CUE, the proper course is to dismiss the claim without 
prejudice.  See Simmons v. Principi, 16 Vet App 153, 154-5 
(2002), construing Disabled American Veterans v. Gober, 234 
F.3d 682, 698-9 (Fed. Cir. 2000).  Accordingly, the claim of 
CUE with regard to the assignment of the noncompensable 
evaluation, is dismissed without prejudice.


ORDER

CUE is shown in the July 1993 rating action assigning an 
effective date of August 18, 1992, rather than February 4, 
1969, for the grant of service connection for residuals of a 
shrapnel wound to the left shoulder, and to this extent the 
appeal is granted.  

CUE is not shown in the July 1993 rating action assigning a 
noncompensable evaluation for residuals of a fragment wound 
to the left shoulder, and to this extent the appeal is 
dismissed without prejudice.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



